 Case 2:20-cv-00008-LGW-BWC Document 14 Filed 05/26/20 Page 1 of 1
                                                                                 FILED
                                                                      John E. Triplett, Acting Clerk
                                                                       United States District Court

                                                                  By CAsbell at 12:51 pm, May 26, 2020



             In the United States District Court
             for the Southern District of Georgia
                     Brunswick Division
KIMBERLY D. ROSS,

     Plaintiff,

     v.                                        No. 2:20-CV-008

PPM PARTNERS, INC.,

     Defendants.


                                   ORDER

     Before   the   Court   is   Plaintiff   Kimberly   Ross’   Notice           of

Voluntary Dismissal, dkt. no. 13, wherein she informs the Court

that she wishes to dismiss this action with prejudice.          Defendant

PPM Partners, Inc. having filed no answer, Plaintiff is entitled

to dismiss this action pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i).     Accordingly, all claims asserted in this action

are DISMISSED with prejudice.      Each party shall bear its own fees

and costs.    The Clerk is DIRECTED to close this case.

     SO ORDERED, this 26th day of May, 2020.




                                                                        _
                                   HON. LISA GODBEY WOOD, JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
